McMurray, Presiding Judge.
Defendant Ferguson appeals his conviction of two counts of aggravated assault and one count of possessing a firearm during the commission of a crime. The sole enumeration of error questions the sufficiency of the evidence to authorize defendant’s conviction. Held:
The evidence at trial stated in the light most favorable to upholding the verdict of the jury shows that the two victims were high school students, one of whom attempted to purchase, from defendant’s nephew, a small quantity of marijuana. The purported marijuana was not real and a confrontation between the purchaser and defendant’s nephew ensued. A few days later defendant’s nephew was seen in a red car which slowly drove past the victims as they were leaving school. Later that evening the victims were approached on the street by the same red car. Defendant was identified by both victims and a bystander as the person who emerged from the car and held a gun to the head of one of the victims while threatening him and who shot the other victim.
Defendant presented an alibi defense and attacked the credibility of the identification witnesses. It is a task of the jury to weigh the evidence, determine credibility and issues of identification, and resolve conflicts in the evidence. Moore v. State, 268 Ga. 420, 421 (1) (489 SE2d 842); Price v. State, 223 Ga. App. 807, 810 (4) (478 SE2d 915); Hopkins v. State, 222 Ga. App. 157 (473 SE2d 267); Clark v. State, 221 Ga. App. 273, 274 (470 SE2d 816); Jones v. State, 220 Ga. App. 236, 237 (2) (469 SE2d 379). A rational trier of fact was authorized by the evidence at trial to find defendant guilty beyond a reasonable doubt of the crimes of which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Eldridge, J., and Senior Appellate Judge Harold R. Banke concur.

J. Gray Conger, District Attorney, Melvin E. Hyde, Jr., Assistant District Attorney, for appellee.